In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-325V
                                      (not to be published)

    ************************* *
                                *
    SHARON LABOUNTY,            *
                                *
                                *                          Filed: September 21, 2021
                    Petitioner, *
                                *
    v.                          *
                                *                          Entitlement; Decision by Proffer;
                                *                          Damages; Influenza (“Flu”) Vaccine;
    SECRETARY OF HEALTH AND     *                          Chronic Regional Pain Syndrome
    HUMAN SERVICES,             *                          (“CRPS”).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner
Christine Becer, U.S. Department of Justice, Washington, DC, for Respondent


                               DECISION AWARDING DAMAGES1

        On March 9, 2017, Sharon LaBounty (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF
No. 1. Petitioner alleges that she developed chronic regional pain syndrome (“CRPS”) as a result
of the influenza (“flu”) vaccination she received on September 18, 2015. See Am. Pet. 2 at 1, ECF
No. 24.


1
 Because this Decision contains a reasoned explanation for my actions in this case, I will post it on the
United States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44
U.S.C. § 3501 (2012). This means the Decision will be available to anyone with access to the internet.
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion
of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
      On December 28, 2020, I issued a Ruling on Entitlement finding that Petitioner was entitled
to compensation because she had met her burden in showing that the flu vaccine she received on
September 18, 2015 caused her to develop CRPS. ECF No. 57.

        The parties indicated they were having difficulty resolving damages. Accordingly, I
referred this case to Special Master Dorsey for ADR on May 3, 2021. ECF No. 63. Special Master
Dorsey removed this case from the ADR Process on September 2, 2021. ECF No. 67.

        Respondent subsequently filed a proffer on September 20, 2021 (ECF No. 68), agreeing to
issue the following payment:

           A lump sum payment of $135,000.00 for actual pain and suffering, paid in the form of
           a check to Petitioner.

       These amounts represent all elements of compensation for all damages that would be
available under § 300aa-15(a).

       I adopt the parties’ proffer attached hereto, and award compensation in the amount and on
the terms set forth therein. I, therefore, award compensation in the amount of a lump sum
payment of $135,000.00, in the form of a check payable to Petitioner, Sharon LaBounty. The
Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                            s/ Katherine E. Oler
                                                            Katherine E. Oler
                                                            Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
SHARON LABOUNTY,                     )
                                     )
            Petitioner,              )
                                     )  No. 17-325V
      v.                             )  Special Master Oler
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       In her Ruling on Entitlement issued on December 28, 2020, Special Master Oler found

that a preponderance of the evidence supported petitioner’s claim that an influenza vaccine she

received on September 18, 2015 caused her to suffer from Chronic Regional Pain Syndrome

(“CRPS.”) See Ruling on Entitlement (Document 51.) Respondent now proffers the following

regarding the amount of compensation to be awarded. 1

I.     Items of Compensation

       Respondent proffers that M.S.M. should be awarded $135,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       This amount represent all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.


1
  The parties have no objection to the amount of the proffered award of damages. However,
respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the special
master’s December 28, 2020 ruling on entitlement, finding petitioner entitled to an award under
the Vaccine Act. This right accrues following issuance of the damages decision.


                                               -1-
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following 2: a lump sum payment of $135,000.00, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Sharon LaBounty:                             $135,000.00


                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.


                                                -2-
                            /s/Christine M. Becer
                            CHRISTINE M. BECER
                            Trial Attorney
                            Torts Branch, Civil Division
                            U. S. Department of Justice
                            P.O. Box l46, Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Direct dial: (202) 616-3665
                            Christine.m.becer@usdoj.gov

Dated: September 20, 2021




                              -3-